Action to recover damages for personal injuries sustained by plaintiff by reason of defendant’s alleged negligence. The plaintiff, while washing a window in an apartment in defendant’s building, which was not a tenement house or multiple dwelling, fell therefrom to the sidewalk. Allegedly the fall was caused by the defective condition of the lower sash of the window, resulting from repairs thereto made negligently by defendant. The defect made the lower sash of the *978window difficult to raise and lower. The accident took place while plaintiff was manipulating that sash. Upon a trial of the issues before the court and a jury a verdict was rendered in favor of plaintiff against defendant. From the judgment entered thereon defendant appeals. Judgment reversed on the law and facts, with costs, and complaint dismissed on the law, with costs. In our opinion plaintiff failed to establish a cause of action. The rights of the parties are to be declared in the light of the common law. Plaintiff was an invitee of the tenant of the apartment, who employed her to do housework, including the cleaning of the window in question. The allegedly defective repairs to the window were made during the rehabilitation of the apartment before the demise thereof to the tenant. Under the circumstances, there was no liability on the part of defendant to plaintiff. (Jaffe v. Harteau, 56 N. Y. 398, 401; Franklin v. Brown, 118 id. 110, 115; Vousden v. United Cities Realty Corporation, 194 App. Div. 26, 27; Junkermann v. Tilyou Realty Co., 213 N. Y. 404, 408; Hirsch v. Radt, 228 id. 100, 104; Campbell v. Holding Co., 251 id. 446; Kilmer v. White, 254 id. 64, 68.) Lazansky, P. J,. Hagarty, Carswell, Taylor and Close, JJ., concur.